Citation Nr: 0108162	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-02 575	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to a compensable disability evaluation for 
residuals of prostate cancer, including status post radical 
retropubic prostatectomy due to Agent Orange exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active military duty from August 1955 
to August 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  In that decision, the RO, inter alia, 
granted service connection for residuals of prostate cancer, 
including status post radical retropubic prostatectomy due to 
Agent Orange exposure and assigned a noncompensable rating to 
the disability.  The veteran perfected an appeal of this 
assigned noncompensable disability evaluation.  


REMAND

I.  Service-Connected Prostate Disability

The Board has reviewed the record and finds that additional 
development is required prior to the completion of appellate 
action.  First, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In this regard, the Board notes that the RO has evaluated the 
service-connected residuals of prostate cancer, including 
status post radical retropubic prostatectomy due to Agent 
Orange exposure, under the diagnostic code which rates 
impairment resulting from malignant neoplasms of the 
genitourinary system.  According to the provisions of this 
diagnostic code, a 100 percent evaluation is warranted when 
the evidence indicates malignant neoplasm of the 
genitourinary system.  38 C.F.R. § 4.115b, Code 7528 (2000).  
Following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent will continue with a mandatory VA examination at 
the expiration of six months.  Any change in the evaluation 
based upon that or any subsequent examination shall be 
subject to the provisions 38 C.F.R. § 3.105(e).  If there has 
been no local reoccurrence or metastasis, the disability will 
be rated on the basis of residuals as voiding dysfunction or 
renal dysfunction, whichever is predominant.  38 C.F.R. § 
4.115b, Note following Code 7528 (2000).  

Review of the medical evidence in the present case reveals no 
evidence of reoccurrence or metastasis of the veteran's 
carcinoma since the 1996 prostate surgery.  Hence, the 
veteran's service-connected prostate disability will be 
evaluated under either voiding dysfunction or renal 
dysfunction, whichever is predominant.  


According to the relevant regulation, voiding dysfunction is 
rated under the three subcategories of urine leakage, urinary 
frequency, and obstructed voiding.  38 C.F.R. § 4.115a 
(2000).  A 60 percent rating for urine leakage contemplates 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.  Id.  A 40 
percent rating contemplates leakage requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  Id.  A 20 percent rating contemplates leakage requiring 
the wearing of absorbent materials which must be changed less 
than 2 times per day.  Id.  

A 40 percent rating for urinary frequency contemplates a 
daytime voiding interval less than 1 hour, or awakening to 
void 5 or more times per night.  Id.  A 20 percent rating 
contemplates a daytime voiding interval between 1 and 2 
hours, or awakening to void 3 to 4 times per night.  Id.  A 
10 percent rating contemplates a daytime voiding interval 
between 2 and 3 hours, or awakening to void 2 times per 
night.  Id.  

Also, a 30 percent rating for obstructed voiding contemplates 
urinary retention requiring intermittent or continuous 
catheterization.  Id.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:  (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry, 
including a markedly diminished peak flow rate (less than 10 
cc's per second); (3) recurrent urinary tract infections 
secondary to obstruction; and (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  Id.  A 
noncompensable rating contemplates obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year.  Id.  

Moreover, evidence that a renal dysfunction requires regular 
dialysis or precludes more than sedentary activity from one 
of the following:  persistent edema and albuminuria; blood 
urea nitrogen (BUN) more than 80 mg%; creatinine more than 
8 mg%; or markedly decreased function of the kidney or other 
organ systems, 

especially cardiovascular warrants the assignment of a 
100 percent disability rating.  Id.  persistent edema and 
albuminuria with a BUN of 40 to 80 mg%; creatinine of 4 to 
8 mg%; or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion 
will result in the assignment of an 80 percent disability 
evaluation.  Id.  A 60 percent disability rating requires 
evidence of constant albuminuria with some edema; definite 
decrease in kidney function,' or hypertension ratable to at 
least 40 percent disabling under diagnostic code 7101.  Id.  
A 30 percent disability evaluation requires evidence of 
constant or recurring albumin with hyaline and granular casts 
or red blood cells; transient or slight edema; or 
hypertension ratable to at least 10 percent disabling under 
diagnostic code 7101.  Id.  Evidence of albumin and casts 
with a history of acute nephritis or hypertension ratable at 
a noncompensable level under diagnostic code 7101 warrants a 
noncompensable disability rating.  Id.  

Review of the claims folder in the present case indicates 
that, in July 1999, the veteran was accorded a VA 
genitourinary examination.  The Board acknowledges that, at 
this evaluation, the veteran reported that he presently had 
no problems with urinary incontinence, that he did not wear 
pads, that he had good control of his urine, and that he had 
a little slowness to his stream.  Significantly, however, in 
the substantive appeal which the veteran subsequently filed 
with the RO in January 2000, he explained that he has good 
control of his urine only because he completes daily 
exercises as instructed by his doctor and generally does not 
drink liquids after 6:00 p.m.  He noted that, if he drinks 
liquids after 6:00 p.m., he has to urinate several times 
during the night and that, as a result, he simply does not 
drink liquids after 6:00 p.m., particularly when he goes to 
ball games, takes trips, or is at an event where he is not 
able to find a bathroom "real fast."  Furthermore, the 
veteran reported having slowness in his stream.  

Thus, following the most recent VA examination, the veteran 
has described symptoms of urinary frequency and obstructed 
voiding.  See 38 C.F.R. § 4.115a.  Consequently, the Board 
believes that, on remand, the veteran should be accorded 
another VA genitourinary examination to determine the current 
nature and severity 


of the service-connected residuals of his prostate cancer, 
including status post radical retropubic prostatectomy due to 
Agent Orange exposure.  

Moreover, according to private medical records which have 
been obtained and associated with the claims folder, in 
February 1997, the veteran was found to have a blood pressure 
reading of 146/90.  Approximately one year later in February 
1998, a private physician noted that the veteran had a blood 
pressure reading of 146/104 and that he was not taking any 
medication.  Thereafter, at the July 1999 VA genitourinary 
examination, the veteran reported that he had been diagnosed 
with hypertension in 1996.  The current evaluation 
demonstrated a blood pressure reading of 140/86, and the 
examiner provided an impression of hypertension under good 
control.  

Significantly, however, although the report of this recent VA 
evaluation includes the examiner's conclusion that the 
veteran's hypertension is under good control, the record does 
not include a specific discussion of any medication that the 
veteran may be taking for his hypertension.  Evidence of 
whether the veteran requires medication to control his 
hypertension is important in evaluating his service-connected 
prostate disability.  See 38 C.F.R. § 4.104, Code 7101 (2000) 
(which stipulates that evidence that diastolic pressure is 
predominantly 100 or more, that systolic pressure is 
predominantly 160 or more, or that the claimant has a history 
of diastolic pressure predominantly 100 or more and requires 
continuous medication for control is necessary for a 
10 percent disability rating).  See also, 38 C.F.R. § 4.115a 
(2000) (which stipulates that a 30 percent disability 
evaluation for renal dysfunction requires evidence of 
constant or recurring albumin with hyaline and granular casts 
or red blood cells; transient or slight edema; or 
hypertension ratable to at least 10 percent disabling under 
diagnostic code 7101).  Based on the pertinent medical 
evidence available in the present case, therefore, the Board 
believes that the pertinent VA examination conducted on 
remand should include serial blood pressure readings as well 
as discussion of any medication that the veteran may be 
taking for this disorder.  



Additionally, the Board notes that, in the substantive appeal 
which the veteran submitted to the RO in January 2000, he 
reported that he continues to receive treatment for his 
service-connected prostate disability from his private 
physician, Dr. Merrell.  Further review of the claims folder 
indicates that the last record of treatment that the veteran 
has received from this physician and that has been obtained 
and associated with the claims folder is dated in March 1999.  
On remand, therefore, an attempt should be made to procure 
and to associate with the claims folder copies of any 
additional records of prostate treatment that the veteran has 
received from his private physician since March 1999.  

II.  Entitlement To A Compensable Evaluation
Under The Provisions of 38 C.F.R. § 3.324

In the August 1999 decision, the RO also denied an award of a 
compensable evaluation under the provisions of 38 C.F.R. 
§ 3.324 (2000) based upon the existence of multiple non-
compensable disabilities.  In the January 2000 substantive 
appeal, the veteran voiced disagreement with that decision.  
Furthermore, in a subsequent October 2000 statement, the 
veteran's representative discussed this claim.  

Significantly, the RO has not furnished the veteran with a 
statement of the case concerning the issue of entitlement to 
a 10 percent rating based on multiple, noncompensable 
service-connected disabilities.  Where a notice of 
disagreement has been submitted, the veteran is entitled to a 
statement of the case.  38 C.F.R. § 19.26 (2000).  The 
failure to issue a statement of the case is a procedural 
defect requiring a remand.  Godfrey v. Brown, 7 Vet. App. 398 
(1995); Manlincon v. West, 12 Vet. App. 238 (1999).

To ensure compliance with due process requirements, the case 
is REMANDED to the RO for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 

the service-connected residuals of 
prostate cancer, including status post 
radical retropubic prostatectomy due to 
Agent Orange exposure in recent years.  
The Board is particularly interested in 
records of treatment that the veteran has 
received from Dr. Merrell since March 
1999.  Where appropriate, the RO should 
also procure duly executed authorization 
for the release of private medical 
records.  

2.  The RO should then request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment for the service-connected 
residuals of prostate cancer, including 
status post radical retropubic 
prostatectomy due to Agent Orange 
exposure, in recent years.  The RO should 
ensure that it has all existing treatment 
records of which it has knowledge.  
Regardless of the veteran's response, the 
RO should ensure that it has procured any 
and all previously unobtained records of 
treatment accorded the veteran at the 
local VA medical facility.  

3.  To the extent that there is an effort 
to obtain records that is unsuccessful, 
the claims folder should contain 
documentation of such attempt(s) made.  
The veteran and his representative should 
also be informed of the negative results.  
38 C.F.R. § 3.159.  

4(a).  Thereafter, the RO should schedule 
the veteran for a VA genitourinary 
examination to determine the nature and 
extent of the service-connected residuals 
of prostate cancer, including status post 
radical retropubic prostatectomy due to 
Agent Orange exposure.  The claims 
folder, this remand, and any documents 
procured 

pursuant to this remand should be 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests and studies should be 
completed.  

4(b). The examiner should be asked to 
describe the severity of the veteran's 
residuals of prostate cancer, including 
status post radical retropubic 
prostatectomy due to Agent Orange 
exposure, by identifying all disabling 
manifestations.  In particular, the 
examiner is asked to provide the 
veteran's serial blood pressure readings 
and a discussion of whether he is taking 
any medication for his hypertension.  
Additionally, the examiner should discuss 
the presence (including frequency and 
severity) or absence of symptomatology of 
renal dysfunction, voiding dysfunction, 
urinary frequency, and obstructed voiding 
associated with his service-connected 
prostate disability.  See, 38 C.F.R. 
§ 4.115a (2000).  

5.  The RO must then review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as 
well as any pertinent formal or informal 
guidance that is subsequently provided 
by 

the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  See Stegall 
v. West, 11 Vet. App. 268 (1998) 
(compliance of directive is neither 
optional nor discretionary).  Specific 
attention is directed to the report of the 
VA genitourinary examination undertaken.  
If the report of this examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

7.  The RO should then readjudicate the 
issue of entitlement to a compensable 
disability rating for the 
service-connected residuals of prostate 
cancer, including status post radical 
retropubic prostatectomy due to Agent 
Orange exposure.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue 
currently on appeal as well as a summary 
of the evidence received since the 
issuance of the statement of the case in 
September 1999.  An appropriate period of 
time should be allowed for response.  

8.  With regard to the issue of 
entitlement to a 10 percent rating based 
on multiple, noncompensable 
service-connected disabilities, the RO 
should undertake any additional 
development deemed necessary.  If the 
claim remains denied and the veteran has 
not withdrawn his notice of disagreement, 
the RO should furnish the veteran and his 
representative with a statement of the 
case regarding this issue and inform them 
of the requirements necessary to perfect 
an appeal.  38 C.F.R. § 19.26 (2000).  If 
and only if the veteran thereafter 
submits a timely substantive appeal on 
this issue, the RO should then prepare 
the claim for return to the Board for 
further appellate review.  The RO is 
informed that this issue is not before 
the Board until timely perfected.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of his case and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


